


110 HR 614 IH: To amend titles XI and XIX of the Social Security Act to

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 614
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Fortuño (for
			 himself, Mr. Serrano,
			 Mr. Gutierrez, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XI and XIX of the Social Security Act to
		  remove the cap on Medicaid payments for Puerto Rico, the Virgin Islands, Guam,
		  the Northern Mariana Islands, and American Samoa.
	
	
		1.Removal of the cap on
			 Medicaid payments to territories
			(a)Removal of
			 cap
				(1)In
			 generalSection 1108 of the Social
			 Security Act (42 U.S.C. 1308) is amended by striking subsections (f)
			 and (g).
				(2)Conforming
			 amendments
					(A)Section 1902(j) of
			 such Act (42 U.S.C. 1396a(j)) is amended by striking , the limitation in
			 section 1108(f),.
					(B)Section 1905(u) of
			 such Act (42 U.S.C. 1396d(u)) is amended by striking paragraph (4).
					(C)Section 1935(e) of
			 such Act (42 U.S.C. 1396u(e)) is amended—
						(i)by
			 amending paragraph (1)(B) to read as follows:
							
								(B)the State may
				establish and submit to the Secretary a plan described in paragraph (2) (for
				providing medical assistance with respect to the provision of prescription
				drugs to part D eligible individuals).
								;
				and
						(ii)by
			 striking paragraph (3).
						(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply to expenditures made on or
			 after such date.
			
